Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. 

Amended claims filed on 6/15/2022 have been examined.  Claims, 1, 11 and 14 have been amended.  No claims have been added or cancelled.  Claims 1-20 are pending.  


Response to Arguments/Amendments

The applicant argues that Fuchs fails to teach or suggest the claimed "application-specific filtering being configured to convert the application-agnostic signal to an application-specific signal.  More specifically, there is no mention of filtering, or converting, in Fuchs’ para.34. However, the examiner respectfully disagrees.  Fuchs discloses “[t]he hardware abstraction layer (405) adapts the real-time operating system (403) and the device drivers (404) to a specific hardware implementation” (para. 34).  When the software is adapted from the abstract layer to a specific hardware, it means it has to convert the various generic elements to specific elements for the specific hardware.  Hence, Fuchs discloses "application-specific filtering being configured to convert the application-agnostic signal to an application-specific signal” as recited in claim 14.  

In addition, the applicant argues that claimed applications in claim is related with “spatial diagnostics” in claim 11.  However, there is no any relationship between claims 11 and 14.  Claim 14 is an independent claim.  Furthermore, the Wi-Fi spatial system diagnostic application is just one of more applications, of the device is able to perform.  It does not require the device to perform all the applications.  Fuchs discloses the Middleware has an event manager (FIGURE 5) to manage the applications.  It means the one of more applications includes application management as recited the amended claim 14.   

Hence, claims 14 is rejected based on the reasons explained above. The remaining claims are rejected accordingly. 


Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuchs et al. (USPub: 2019/0034250, hereinafter referred to as Fuchs). 

Regarding claim 14, Fuchs discloses everything as applied above.  Fuchs further discloses
a  method of wireless communication chipset interface in a wireless network device (FIGURE 3), the method comprising:
communicating, an application-agnostic signal between a framework component of an application-driver framework and an application interface, the application-agnostic signal including an application-agnostic event signal or an application-agnostic command signal (para. 34, wherein the abstract layer communicates between a framework component of an application-driver framework and an application interface); 
performing, by the application interface, an application-specific filtering of the application agnostic signal, the application-specific filtering being configured to convert the application agnostic signal to an application-specific signal (para. 34, wherein the abstract layer performs a filtering to convert  the application agnostic signal to an application-specific signal); and
further communicating, by the application interface, the application-specific signal between the application interface and one or more applications (FIGURE 4, wherein multiple applications are communicated with an abstraction layer),
wherein the one or more applications includes one or more or a combination of:
a home management application;
a media access control (MAC) sublayer management entity (MLME) delegation; 
a client steering application;
a channel and power management application;
application management;
a data path control application; and
a Wi-Fi spatial stream diagnostic application (FIGURE 5, wherein the  event manager managing the applications, i.e., it including application management).

Regarding claim 15, Fuchs discloses everything as applied above.  Fuchs further discloses
the application-specific signal includes a first application-specific command signal that is received from a first application of the one or more applications (FIGURE 3 and para. 78, wherein the system enters to perform a wireless function when an external command is received); 
and the application-agnostic signal includes a first application-agnostic command signal that is received at the framework component from the application interface (para. 34, wherein the device driver to perform a specific wireless function);
the method further comprising:
generating, by the framework component, an application-agnostic event signal following receipt of the first application-agnostic command signal (FIGURE 3 and para. 78, wherein the system enters to perform a wireless function when an external command is received);
communicating, by the framework component, the application-agnostic event signal to the application interface (para. 34 and FIGURE 4); 
performing, by the application interface, the application-specific filtering of the application-agnostic event signal to generate a first application-specific event signal (para. 34, wherein the abstract layer performs a filtering to convert  the application agnostic signal to an application-specific signal); and
communicating, by the application interface, the first application-specific event signal to a second application of the one or more applications (FIGURE 4, wherein multiple applications are communicated with an abstraction layer).

Regarding claim 16, Fuchs discloses everything as applied above.  Fuchs further discloses
receiving, at a driver interface, a driver-specific event signal from a first wireless signal driver (FIGURE 3, wherein the driver receives a wireless comm controller specific event signal from a wireless signal driver); 
generating, by the driver interface, a driver-agnostic event signal (FIGURE 3 and para. 34, wherein abstract layer would communicate with wireless com controller); and communicating, by the driver interface, the driver-agnostic event signal to the framework component.(para. 34) 

Regarding claim 18,  Fuchs discloses everything as applied above.  Fuchs further discloses 
communicating, by the framework component, a driver-agnostic command signal to the driver interface (FIGURE 3 and para. 34); 
converting, by the driver interface, the driver-agnostic command signal to a driver-specific command signal (FIGURE 3 and para. 34); and
communicating, by the driver interface, the driver-specific command signal directly to the first wireless signal driver (FIGURE 3 and para. 34) or indirectly to a second wireless signal driver via a central computing unit (CPU) interface.

Regarding claim 19,  Fuchs discloses everything as applied above.  Fuchs further discloses 
the application-specific signal includes a first application-specific command signal that is received from a first application of the one or more applications (FIGURE 3-5, wherein an application specific signal is received from one of the applications); and
the application-agnostic signal includes a first application-agnostic command signal that is received at the framework component from the application interface (FIGURE 3-5 and para. 34, wherein the abstraction layer receives the agnostic signal); 
the method further comprises:
communicating, by the framework component, a driver-agnostic command signal to the driver interface (FIGURE 3-5 and para. 34); 
converting, by the driver interface, the driver-agnostic command signal to a driver specific command signal (FIGURE 3-5 and para. 34, wherein the abstraction layer performs the conversion between the agnostic signal to specific signal); and 
communicating, by the driver interface, the driver-specific command signal directly to a first wireless signal driver (FIGURE 3 and para. 34) or indirectly to the first wireless signal driver and a second wireless signal driver via a central computing unit (CPU) interface.


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Pang (USPub: 2018/0287900, hereinafter referred to as Pang). 

Regarding claim 17, Fuchs discloses everything as applied above. Fuchs does not explicitly disclose wherein the driver interface includes a bidirectional interface that
is comprised of two different unidirectional driver interfaces. However, this concept is well known in the art as disclosed by Pang. In the same field of endeavor, Pang discloses 
wherein the driver interface includes a bidirectional interface that is comprised of two different unidirectional driver interfaces.(para. 45, lines 12-13,  wherein the includes a bidirectional interface that is comprised of two different unidirectional driver interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Pang’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to avoid a scenario in which half of the port interfaces go unused due to unidirectional forwarding” (para. 45, lines 10-11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Tamura et al. (USPub: 2020/0187209, hereinafter referred to as Tamura). 

Regarding claim 20, Fuchs discloses everything as applied above.  Fuchs does not  explicitly disclose wherein the first wireless signal driver and the second wireless signal driver are from different vendors, have different architectures, or are different versions.  However, this concept is well known in the art as disclosed by Tamura. In the same field of endeavor, Tamura discloses
wherein the first wireless signal driver and the second wireless signal driver are from different vendors, have different architectures, or are different versions (para. 105, wherein the first MPU chip set and the second DSP chipset have different architectures).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Tamura’s method into Fuchs’ invention. One of ordinary skill in the art would have been motivated “to provide a communication terminal capable of determining whether or not it is in a state in which it can perform DC using 5G (NR), a base station that contributes thereto, and a communication method therefor” (para. 8, lines 1-5).



Allowable Subject Matter

Claim 1-13 are allowed. The reasons for the allowable subject matter are stated in applicant' s remarks dated 06/15/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419